             Case 2:20-cr-00018-JAM Document 25 Filed 03/10/21 Page 1 of 1




    Memorandum
    United States Attorney’s Office
    Eastern District of California



          2:20-CR-0018-JAM
 Subject: U.S. v. Paulette Carpoff                       Date:    March 10, 2021

                                                               Andre M. Espinosa
                                                               U.S. Attorney’s Office
           The Honorable John A. Mendez,                       Eastern District of California
 To:                                                     From:
           Courtroom Deputy Gabriel Michel                     501 I Street, Ste 10-100
                                                               Sacramento, California 95814
                                                               Telephone: (916) 554-2700

       The parties jointly request that the Court vacate the hearing for Judgment and Sentencing in
this matter for defendant Paulette Carpoff, currently scheduled for April 6, 2021, at 9:15 a.m., and set a
hearing for Judgment and Sentencing on May 25, 2021, at 9:15 a.m.

        The defendant’s counsel has been contacted informally and will have additional notice through
this request and any further notice the Court files.

       Defendant Paulette Carpoff is currently not in custody.
